Order entered January 28, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-13-00709-CR

                                WILLIAM AUTREY, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F10-16130-Q

                                           ORDER
         The Court GRANTS appellant’s January 24, 2014 second motion for extension of time

to file appellant’s brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE